Citation Nr: 1437747	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-19 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether an overpayment of $3,330.00 following removal of K.J. from the Veteran's compensation award was properly created.

2.  Entitlement to an effective date prior to July 1, 2008 for additional compensation based on the addition of the Veteran's dependent spouse, C.M.

3.  Entitlement to an effective date prior to July 1, 2008 for additional compensation based on the addition of the Veteran's dependent daughter, A.M.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to January 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The RO in Milwaukee, Wisconsin has original jurisdiction over the appeal.

In May 2010, the Board remanded the case to schedule a Travel Board hearing.  In July 2010, the Veteran presented testimony at a personal hearing before the undersigned.  A transcript of this hearing is in the Veteran's claims folder.

The Board notes that in his May 2009 VA Form 9 and during his hearing, the Veteran requested additional compensation for dependent spouse K.J. from the day of his separation from active duty to the time of his divorce in January 2000.  This issue, which has not yet been addressed by VA, is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to an effective date prior to July 1, 2008 for additional compensation based on the addition of the Veteran's dependent spouse, C.M., and entitlement to an effective date prior to July 1, 2008 for additional compensation based on the addition of the Veteran's dependent daughter, A.M., are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  In April 2003, VA received a VA Form 21-686c and a certified marriage certificate from the Veteran reflecting that he married K.J. on May [redacted], 1994, and that he was still married to and living with K.J.

2.  In May 2003, the Veteran was notified that he was awarded additional benefits for his spouse effective May 1, 2003.  The letter informed him that he must advise VA immediately of any change in the number or status of his dependents.

3.  In June 2008, VA received a VA Form 21-686c reflecting that the Veteran divorced K.J. effective January [redacted], 2000, and married C.M. on April [redacted], 2003.

4.  In July 2008, the Veteran was notified that VA removed K.J. from his award effective May 1, 2003, which resulted in the creation of an overpayment in the amount of $3,333.00.

5.  The Veteran was not legally entitled to additional compensation for K.J. as of May 1, 2003, and VA was not solely responsible for the Veteran being erroneously paid benefits.


CONCLUSION OF LAW

The overpayment of $3,330.00 following removal of K.J. from the Veteran's compensation award was properly created.  38 U.S.C.A. § 5112(b)(9) (West 2002); 38 C.F.R. §§ 3.500, 3.501 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, an overpayment of $3,330.00 was created when K.J. was removed from the Veteran's benefit award.  The Veteran has challenged the validity of this debt, which is the sole issue before the Board, as he has not requested a waiver of the recovery of the overpayment.

VA generally is required to recover erroneous VA payments or overpayment of benefits.  See Edwards v. Peake, 22 Vet. App. 57, 59 (2008); 38 U.S.C. § 5314(a) (generally requiring VA to deduct from future benefit payments a debt arising from a person's participation in a VA benefits program); 38 C.F.R. § 1.912(a).

For a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was either legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  See Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous. 

Under 38 U.S.C.A. § 5112(b)(9), the effective date of reduction or discontinuance of compensation by reason of an erroneous award based on an act of commission or omission by the beneficiary, or with the beneficiary's knowledge, shall be the effective date of the award.  See also 38 C.F.R. § 3.500 (b)(1).  However, if the debt was created solely as the result of administrative error or error in judgment, the effective date of the discontinuance is the date of the last payment based on the error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

Here, the Veteran was awarded compensation benefits at 20 percent disabling in 1998.  Although married to K.J. at the time, he was not eligible for additional compensation for her because his disability rating was less than 30 percent.  See 38 U.S.C.A. § 1115.  In November 2000 rating decision, his total award was increased to 30 percent disabling effective January 17, 1998, thus making him eligible for payment of additional compensation for his dependents as of that date.  Id.  In the December 26, 2000 notice accompanying the November 2000 rating decision, the RO advised the Veteran to complete VA Form 21-8764 concerning his dependents, preferably within 60 days.

In a January 2003 statement, which was received by VA in April 2003, the Veteran submitted a request to receive additional compensation for a dependent spouse from January [redacted], 1998.  At that time he also submitted a marriage certificate reflecting that he and K.J. were married on May [redacted], 1994; and a VA Form 21-686c showing that he was still married to K.J.  Specifically, the "married" box for item 5A Marital Status was checked, he listed K.J. as the person to whom he was married in box 6B, he left box 6D blank, which requested any information about the termination of that marriage, and checked the "yes" box in item 8 indicating that he lived with his spouse.  As a result of these submissions, the Veteran was informed in a May 2003 letter that he was awarded additional benefits for his spouse, effective May 1, 2003.  The May 2003 award letter specifically instructed the Veteran that he should promptly inform the RO of any change in the status of his dependents.  He was provided with a VA Form 21-8764 which reiterated that additional benefits were included for his spouse and that failure to notify the RO in a prompt fashion of a dependency change would result in an overpayment that would need to be repaid.

There is no further action from the Veteran until June 17, 2008, when VA received a VA Form 686c from him noting that he divorced K.J. on January [redacted], 2000, and married C.M. on April [redacted], 2003.  He thereafter provided a marriage license reflecting that he married C.M. on April [redacted], 2003.

In a July 2008 letter, the Veteran was informed that K.J. was removed from his disability compensation award, effective May 1, 2003.  38 C.F.R. § 3.500 (b)(1), supra.  An August 2008 notice indicated that an overpayment in the amount of $3,333.00 was created.

The Board concludes that the creation of the overpayment was proper.  Here, the record clearly demonstrates that the Appellant was not legally entitled to receive benefits for K.J. beginning May 1, 2003.  Instead, per his own admission, he and K.J. were divorced in 2000.  Therefore, he was not legally entitled to receive additional benefits for K.J. at the time he requested them, and she was properly removed as the Veteran's dependent effective May 1, 2003, the date she was initially added to the Veteran's award. 

The Veteran asserts that VA was solely responsible for the overpayment, in that VA committed administrative error in assigning K.J. as a dependent in 2003, when he was in fact married to C.M. at the time.  However, such award was based upon erroneous information provided by the Veteran in 2003, as described above.  In this regard, the Veteran contends that he has submitted proper and timely information concerning his marital status, and that shortly after his marriage to C.M. in April 2003, he went to his local VA office and provided his marriage certificate and divorce decree from K.J. to a VA official, who was not clear on the process for adjusting compensation based on a change in dependency.  According to the Veteran, this official requested that he fill out numerous forms concerning his marriages to both K.J. and C.M., including the April 2003 VA Form 21-686c of record containing erroneous information regarding his marriage to K.J., which was the only document that was associated with the record.  Unfortunately, the Veteran's assertion is not supported by the record, and it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Here, the Veteran has submitted no evidence, other than his own statements and testimony, to rebut the presumption of regularity, which does amount to "clear evidence to the contrary."  Moreover, even assuming that an RO employee gave the Veteran erroneous or bad advice regarding additional compensation for a dependent spouse, the Court has made clear on numerous occasions that "erroneous advice given by a government employee cannot be used to estop the government from denying benefits."  See Johnson v. Brown, 9 Vet. App. 369, 377 (1996); Bone v. Brown, 9 Vet. App. 446, 448-49 (1996); Owings v. Brown, 8 Vet. App. 17, 23 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994). 

To some extent, the Veteran appears to be offering an argument couched in equity, in that he was married to C.M. at the time he submitted his 2003 request for additional compensation for a dependent spouse.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As explained above, the Board has decided this case based on its application of the law to the pertinent facts.  Moreover, as described below, the issue of entitlement to an earlier effective date for addition of C.M. to the Veteran's award is a matter in the initial stages of appeal before the AOJ.

In summary, for reasons outlined above, the Veteran was not legally entitled to the benefits in question, and VA was not solely responsible for the overpayment.  Accordingly, the appeal is denied.


ORDER

The overpayment of $3,330.00 following removal of K.J. from the Veteran's compensation award was properly created.


REMAND

An April 2009 letter notified the Veteran of a decision made in a February 2009 statement of the case (SOC), which granted additional compensation benefits for the Veteran's wife C.M. and daughter A.M., effective July 1, 2008.  He was informed that he had one year from the date of the letter to appeal the decision.  In May 2009, VA received a VA Form 9 and a statement from the Veteran.  In the statement, the Veteran alleged that VA made an error and omission in which his benefits became effective and referred to his spouse and daughter.  The Board observes that this statement, in which the Veteran expresses disagreement with the dates his spouse and daughter were added to his award, constitutes a notice of disagreement (NOD) as to the effective date assigned, as it was submitted within one year after notice of the decision.  

When there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  An SOC addressing the Veteran's disagreement with the above effective dates has not been issued.  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Furnish an SOC containing all applicable laws and regulations, on the Veteran's entitlement to an effective date prior to July 1, 2008 for additional compensation based on the addition of the Veteran's dependent spouse, C.M., and dependent daughter, A.M.  The Veteran should be advised of his appellate rights.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Sonnet Bush
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


